Citation Nr: 1428873	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a psychiatric disorder, to include as a result of a service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to July 1978 and from January 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by or on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues remaining on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The Board, in pertinent part, remanded the issues on appeal for additional development in March 2012 and August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although the issues remaining on appeal were previously remanded for additional development, in light of the evidence subsequently received further action is required prior to appellate review.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In its August 2013 remand the Board, in essence, found that VA medical opinions provided in May 2012 as to the issues on appeal were inadequate and/or not in compliance with the directives of a March 2012 Board remand.  It was noted that a May 2012 VA examination report indicated that the Veteran had a congenital bilateral pes planus condition that pre-existed his entry into his first period of active duty in July 1974, but was unclear as to whether the pre-existing condition had been aggravated (i.e. permanently worsened beyond its natural progression) by military service.  The Board's August 2013 remand directives included instructions to obtain an additional clarifying opinion from an appropriate medical clinician, "preferably the one who conducted the May 2012 VA foot examination."  

Although an opinion was provided by another VA clinician in March 2014, the report erroneously stated that the Veteran's service treatment records were completely silent for any mention of a foot disorder during service.  The Board notes the appellate record includes service treatment records dated in August 1974 and August 1977 reflecting pes planus, apparently added to the electronic record on December 9, 2006, which were addressed in the May 2012 VA foot examination report.  The Board also notes that no explanation was provided as to why the May 2012 examiner was unable to provide the requested opinion.

The Board's August 2013 remand directives also included instructions to obtain additional clarifying opinions from an appropriate medical clinician, "preferably the one who conducted the May 2012 VA psychiatric examination."  Although an opinion was provided by another VA clinician in March 2014, the requested opinions were not specifically addressed.  Rather, the clinician stated that it would be "mere speculation to opine regarding previous mental disorder diagnoses given by other providers."  She then stated that the Veteran did not report experiencing any symptoms of depression during his May 2012 examination and that treatment records since that examination did not support a diagnosis of, or treatment for, a mental disorder.  No explanation was provided as to why the May 2012 examiner was unable to provide the requested opinion nor as to whether the requested opinions could be provided if another examination were conducted.  Thus, further development is required for an adequate determination of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal since March 2014.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the appellate record.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  After the development requested above has been accomplished, obtain a clarifying opinion from an appropriate medical clinician, preferably the one who conducted the May 2012 VA foot examination of record.  An explanation must be provided if the May 2012 examiner is unavailable and, if necessary, an additional physical examination should be conducted.  The appellate record must be reviewed by the examiner and he/she must state in his/her report that a thorough review was conducted.  A summary of the pertinent evidence considered should be provided.

The reviewing clinician must provide a clarifying addendum opinion that expressly states whether or not the Veteran has, or had for any identifiable period of time during this appeal, pes planus that developed during active service or that pre-existed service and was aggravated (permanently worsened beyond its natural progression) by active military service.  

In providing the requested clarifying addendum opinion, the clinician must consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.

3.  Also after the development requested in directive #1 has been accomplished, obtain a clarifying opinion from an appropriate medical clinician, preferably the one who conducted the May 2012 VA psychiatric examination.  An explanation must be provided if the May 2012 examiner is unavailable and an additional psychiatric examination should be conducted, unless an adequate reason is provided stating why it is not necessary.  The appellate record must be reviewed by the examiner and he/she must state in his/her report that a thorough review was conducted.  A summary of the pertinent evidence considered should be provided.

The reviewing clinician should provide nexus opinions, presented in the context of the medical record, with complete supportive rationales, addressing the following:

(a)  The clinician shall identify all Axis I psychiatric diagnoses present during the pendency of the current claim for the period commencing on April 2003, as indicated in the clinical record contemporaneous to the time, including VA outpatient treatment reports and the October 2003 Social Security Administration (SSA)-authorized psychiatric examination.

(b)  The clinician should express an opinion either concurring with the Axis I diagnosis/diagnoses presented during the pendency of the claim, or rejecting the validity of the diagnoses, in part or in whole, discussing in detail why he/she has arrived at this conclusion.

The clinician should reconcile the finding that there was no Axis I diagnosis present on VA examination in May 2012 with the Veteran's prior clinical history of psychiatric diagnosis, treatment, and evaluation, including (but not limited to) the October 2003 SSA psychiatric examination report.

(c)  If the clinician concludes that the Veteran had a valid Axis I diagnosis or diagnoses during the pendency of the claim, he/she should present an opinion as to whether it is at least as likely as not that the Axis I diagnosis/diagnoses had their onset during the Veteran's periods of active duty or is/are otherwise secondarily related to his service-connected disabilities.  It should be noted that service treatment records include an April 1980 diagnosis of irritable bowel syndrome/situational anxiety, and that this record was apparently added to the electronic record on December 9, 2006, and a July 1980 diagnosis of adult situational reaction, that was apparently added to the electronic record on June 27, 2007.

In providing the requested clarifying addendum opinions, the clinician must consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all evidence of record.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

